* Reporter's Note: See 136 Ohio St. 221,24 N.E.2d 947, for per curiam opinion sustaining demurrer.State, ex rel. Earl J. Jones Coal Co., v.Industrial Commission, reported, supra, was settled and dismissed.
This cause having previously come on to be heard upon the demurrer of the respondent, the Industrial *Page 610 
Commission of Ohio, to the petition for writ of mandamus theretofore filed herein, and the court having found that said demurrer was well founded; and the court having accordingly sustained said demurrer to said petition in mandamus; and the relator not having pleaded over and not having indicated to the court any desire or intention so to plead over; it is hereby ordered, adjudged and decreed that the writ of mandamus prayed for in relator's petition be and is hereby denied, and the petition for writ of mandamus be and is hereby dismissed.
Writ denied and petition dismissed.